Citation Nr: 1612539	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial compensable disability rating for left ear hearing loss.

3. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a disability rating in excess of 10 percent for residuals of right knee ACL and meniscal repair with residuals of pain.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2014, the RO granted a 50 percent disability rating for the Veteran's service-connected PTSD. The 50 percent disability rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's PTSD remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned at December 2015 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for new VA examinations to determine whether the Veteran now has right ear hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 (2015), and to determine the current severity of his service-connected left ear hearing loss disability, PTSD, and right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed June 2014 examination for a new examination with an opinion as to whether the Veteran has a current right ear hearing loss disability and to determine the nature and severity of the Veteran's left ear hearing loss disability. If the examiner is not available, a different examiner may perform the requested examination with opinion. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran has right ear hearing loss that relates to service.

Specifically, the VA examiner must opine as to whether the Veteran has a current right ear hearing loss disability that was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service, to include conceded hazardous noise exposure.

All testing deemed necessary by the examiner should be performed and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.

b. The VA examiner should identify the nature, frequency, and severity of the Veteran's left ear hearing loss disability, to include the functional effects of the Veteran's hearing loss on his occupational and social functioning. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

All testing deemed necessary by the examiner should be performed and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

June 1998 Report of Medical Examination and History at enlistment, showing audiometry results and not noting any hearing loss.

August 1999 Report of Medical Examination and History, showing audiometry results.

January 2002 Service Treatment Records (STRs), showing an audiogram for reference purposes prior to initial duty in hazardous noise areas.

February 2010 VA Examination Report.

June 2014 VA Examination Report.

December 2015 Hearing Transcript.

4. Then, return the claims file to the VA examiner who performed the June 2014 PTSD examination for a new examination with an opinion as to the severity of the Veteran's PTSD. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review. The following considerations must govern the examination:

a. The examiner must assess the degree of social and occupational impairment caused by the Veteran's service-connected PTSD.


b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

October 2009 VA Medical Records (VAMRs), indicating in a mental health outpatient note that the Veteran reported agitation and was found to be taking an incorrect dose of prescribed medication.

January 2010 VAMRs, showing a psychiatry nursing note indicating the Veteran felt his medication was helping as he was better able to control his anger.

February 2010 VA Examination Report.

April 2010 VAMRs, showing a psychiatry nursing note indicating the Veteran was doing well with his medication and reported his mood was "great," he had minimal periods of irritability, and he continued to have disrupted sleep.

March 2010 VA Examination Report.

August 2010 VA Examination Addendum.

September 2010 Notice of Disagreement, reporting nightmares, depression with anxiety attacks, irritability, and "secluding myself from others."

January 2012 Substantive Appeal, reporting survivor's guilt, depression/anxiety with anxiety/panic attacks, short term and long term memory loss, irritability, and seclusion/isolation from others.

June 2014 VA Examination Report.

December 2015 Hearing Transcript.

5. Then, return the claims file to the VA examiner who performed the June 2014 knee examination for a new examination with an opinion as to the severity of the Veteran's residuals of right knee ACL and meniscal repair with residuals of pain. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review. The following considerations must govern the examination:

i) Provide the range of motion of the right knee, expressed in degrees.

State whether the flexion of the right knee is limited to 15 degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the right knee is limited to 45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 degrees, or 5 degrees.

State whether any functional loss due to pain and/or weakness causes disability beyond that reflected on range of motion measurements.

ii) Conduct repetitive motion testing and note any decrease of range of motion after repetitive use, in degrees. Specifically, determine whether the right knee exhibits weakened movement, excess fatigability, incoordination, painful motion, and/or pain with use.

iii) State whether the Veteran experiences recurrent subluxation or lateral instability of the right knee and, if instability exists, the degree of instability (severe, moderate, or slight).

iv) State whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and/or fibula, or genu recurvatum of the right knee.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

December 2009 VA Examination Report.

May 2010 Notice of Disagreement, reporting painful motion, weakness, increased fatigue, and incoordination resulting from sustained or repeated use, as well as use of a knee brace.

January 2012 Substantive Appeal, reporting pain, tenderness, occasional swelling, and worsened limited motion.

June 2014 VA Examination Report.

August 2015 Private Medical Records (PMRs), including a consultation, an operative report for an arthroscopic repair of medial meniscus tear, right knee, and postoperative office visit notes.

August 2015 VA Medical Records (VAMRs), reporting some continued knee pain and some laxity at times, but reporting that he is "doing well."

December 2015 Hearing Transcript.

6. Then, review the VA examiners' reports to ensure that they adequately respond to the above instructions, including providing adequate explanation in support of the requested opinions. If any report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for right ear hearing loss and entitlement to higher disability ratings for left ear hearing loss, PTSD, and a right knee disability. If the benefits sought are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




